DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 6/5/2022 and interview dated 5/6/2022.
EXAMINER’S AMENDMENT
3.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Carlos R. Villamar (Reg # 43224) on 5/6/2022.

3.2.	This listing of claims will replace all prior versions and listings of claims in the application:

        1. (Original) A system for computer based open innovation, the system comprising:
an asset valuation device receiving asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information;
a self-executing code device receiving the valuation signal, and generating a self-executing code signal, based on the valuation signal;
an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, receiving the valuation signal, and generating a node voting request signal, based on the valuation signal; and
a mesh network having a plurality of node devices receiving the node voting request signal, and generating vote confirmation signals, based on the node voting request signal,
wherein the vote confirmation signals approving or denying a valuation of the assets based on the valuation signal are transmitted by the mesh network to the air router device over one or more of the radio channel and internet router channel,
the air router device receives the vote confirmation signals, scrubs data in the vote confirmation signals of malicious code, and transmits the scrubbed vote confirmation signals to the self-executing code device, and
the self-executing code device receives the scrubbed vote confirmation signals from the air router and updates a state of valuation of the assets for subsequent use by the asset valuation device, and for display to a user on a display device.

       2. (Original) The system of claim 1, wherein the assets in include one or more patents.

       3. (Original) The system of claim 1, wherein the self-executing code device is a blockchain device.

      4. (Original) The system of claim 1, wherein the asset valuation device is an artificial intelligence (Al) device.

       5. (Original) The system of claim 2, wherein the valuation signal is based on metrics of the one or more patents, including forward citations, age of patent from priority date, independent claim count adjusted by number of means-plus-function claims, claim word count, patent family size, and international filings.

      6. (Original) The system of claim 1, wherein the system collects a predetermined percentage of monetization of assets based on the state of valuation of the assets.

       7. (Currently Amended) A computer-implemented method 
receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information; receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;
receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;
receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal;
     	transmitting by the mesh network to the air router device over one or more of the radio channel and internet router channel the vote confirmation signals approving or denying a valuation of the assets based on the valuation signal;
      	receiving with the air router device the vote confirmation signals, scrubbing data in the vote confirmation signals of malicious code, and transmitting the scrubbed vote confirmation signals to the self-executing code device; and
     	receiving with the self-executing code device the scrubbed vote confirmation signals from the air router and updating a state of valuation of the assets for subsequent use by the asset valuation device, and for display to a user on a display device.

       8. (Original) The method of claim 7, wherein the assets in include one or more patents.

       9. (Original) The method of claim 7, wherein the self-executing code device is a blockchain device.

       10. (Original) The method of claim 7, wherein the asset valuation device is an artificial intelligence (Al) device.

        11. (Original) The method of claim 8, further comprising basing the valuation signal on metrics of the one or more patents, including forward citations, age of patent from priority date, independent claim count adjusted by number of means-plus-function claims, claim word count, patent family size, and international filings.

         12. (Original) The method of claim 7, collecting with the system a predetermined percentage of monetization of assets based on the state of valuation of the assets.

        13. (Original) A non-transitory computer-readable medium for method for a system for computer based open innovation and with instructions stored thereon, that when executed by a processor, perform the steps comprising:
      	receiving with an asset valuation device asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information; receiving with a self-executing code device the valuation signal, and generating a self- executing code signal, based on the valuation signal;
    	 receiving with an air router device having both a low band radio channel, and an internet router channel for redundant internet communications, and a malicious code removal device for scrubbing malicious code from data received, the valuation signal, and generating a node voting request signal, based on the valuation signal;
     	receiving with a mesh network having a plurality of node devices the node voting request signal, and generating vote confirmation signals, based on the node voting request signal;
     	 transmitting by the mesh network to the air router device over one or more of the radio channel and internet router channel the vote confirmation signals approving or denying a valuation of the assets based on the valuation signal;
     	receiving with the air router device the vote confirmation signals, scrubbing data in the vote confirmation signals of malicious code, and transmitting the scrubbed vote confirmation signals to the self-executing code device; and
    	receiving with the self-executing code device the scrubbed vote confirmation signals from the air router and updating a state of valuation of the assets for subsequent use by the asset valuation device, and for display to a user on a display device.

     14. (Original) The computer-readable medium of claim 13, wherein the assets in include one or more patents.

     15. (Original) The computer-readable medium of claim 13, wherein the self-executing code device is a blockchain device.

     16. (Original) The computer-readable medium of claim 13, wherein the asset valuation device is an artificial intelligence (Al) device.

     17. (Original) The computer-readable medium of claim 14, further comprising basing the valuation signal on metrics of the one or more patents, including forward citations, age of patent from priority date, independent claim count adjusted by number of means-plus-function claims, claim word count, patent family size, and international filings.

     18. (Original) The computer-readable medium of claim 13, collecting with the system a predetermined percentage of monetization of assets based on the state of valuation of the assets.
Allowable Subject Matter
4.1.	Claims 1-18 are allowed.
4.2.	a). U.S. Patent Application No.: to Tran et. al., discloses an Internet of Thing (IoT) device includes a camera coupled to a processor; and a wireless transceiver coupled to the processor. Blockchain smart contracts can be used with the device to facilitate secure operation.
	b). U. S. Patent Application No.: 20100257089 to Johnson et. al., discloses the present invention, known as the Intellectual Property Pre-Market Engine (IPPME) relates generally to the field of automated entity, data processing, system control, and data communications, and more specifically to an integrated method, system, and apparatus supporting transactions among buyers and sellers of intellectual property, especially intellectual property holdings that are "in progress" in the sense that they are only partially complete, or that they not yet authorized by regulatory bodies. The IPPME also supports options to be transacted on top of the underlying intellectual property holdings, and permits confidential intellectual property holdings to be monetized while respecting requirements for secrecy.
4.3. 	The following is an examiner's statement of reasons for allowance: thecombination of Tran et al.,  Johnson et al. Hoffberg  et al., whether alone or in combination with the other prior arts of record fail to teach or render obvious "…an asset valuation device receiving asset information regarding one or more tangible or non-tangible assets, and generating a valuation signal, based on the asset information; a self-executing code device receiving the valuation signal, and generating a self-executing code signal, based on the valuation signal; … a malicious code removal device for scrubbing malicious code from data received, receiving the valuation signal, and generating a node voting request signal, based on the valuation signal; and a mesh network having a plurality of node devices receiving the node voting request signal, and generating vote confirmation signals, based on the node voting request signal, wherein the vote confirmation signals approving or denying a valuation of the assets based on the valuation signal are transmitted by the mesh network to the air router device over one or more of the radio channel and internet router channel, the air router device receives the vote confirmation signals, scrubs data in the vote confirmation signals of malicious code, and transmits the scrubbed vote confirmation signals to the self-executing code device, and the self-executing code device receives the scrubbed vote confirmation signals from the air router and updates a state of valuation of the assets for subsequent use by the asset valuation device, and for display to a user on a display device..." as recited in claim 1.
Therefore, independent claim 1is allowable over the prior arts of record.  The other independent claims 7 and 13 recite similar subject matter. Consequently, independent claims 7 and 13 are also allowable over the prior arts of record.
Claims 2-6, 8-12, 14-18 are directly or indirectly dependent upon claims 2-6, 8-12, 14-18, therefore, they are also allowable over the prior arts of record.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497